43 A.3d 1161 (2012)
210 N.J. 251
In the Matter of Irvin L. SOLONDZ, an Attorney at Law (Attorney No. XXXXXXXXX).
Nos. D-99 September Term 2011, 070533.
Supreme Court of New Jersey.
June 5, 2012.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-359, concluding that the formal ethics complaint filed against IRVIN L. SOLONDZ of NEWARK, who was admitted to the bar of this State in 1962, should be dismissed for lack of clear and convincing evidence of unethical conduct, and good cause appearing;
It is ORDERED that the formal complaint filed against IRVIN L. SOLONDZ in District Docket No. VA-10-0010E, is hereby dismissed.